Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response


In Applicant’s Response dated 09/20/2022, Applicant amended Claims 23, 28-30, and 41, canceled Claims 31-40 and 42, added Claims 43-53, and argued against all objections and/or rejections previously set forth in the Office Action dated 06/22/2022.
In light of Applicant’s amendments and remarks, the rejections of Claims 23-30 and 41 under 35 U.S.C. §112(b) are withdrawn.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331,1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009,158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260,1264, 23 USPQ2d 1780,1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807,10 USPQ2d 1843,1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750,192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385,1390,163 USPQ 545, 549 (CCPA 1969).

	Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 52 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (hereinafter S. Kim): U.S. Patent Application Pub. No. 2013/0305189, in view of Kim (hereinafter Y. Kim: U.S. Patent Application Pub. No. 2013/0198176.
Claim 52:
S. Kim expressly discloses:
An image displaying method, implemented by a terminal, wherein the image displaying method comprises: 
generating a photo collection based on stored photos, wherein the photo collection comprises multiple photos in the stored photos (fig. 4B; [0124]: generating a photo gallery including a plurality of photo images stored in a memory); 
selecting one of the multiple photos as a cover photo of the photo collection, wherein the cover photo comprises at least one of a human face or a building (figs. 4B-4C; [0125][0126]: selecting one of the plurality of photos as a cover picture of the photo gallery, where the plurality of photos includes a human face and a building images as shown in fig. 4B); 
determining an insignificant region in the cover photo, wherein the insignificant region is a region avoiding the at least one of a human face or a building in the cover photo (figs. 4C-E; [0126][0127]: determining a region that avoids a selected image, such as a selected human face or building).

S. Kim does not explicitly disclose: 
displaying a tag of the photo collection on the cover photo in the insignificant region.  
Y. Kim, however, further teaches:
displaying a tag of the photo collection on the cover photo in the insignificant region (fig. 9A: presenting a tag of the photo gallery, such as a time and a location of the photo gallery, on a region that avoids a building image).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in S. Kim to include: displaying a tag of the photo collection on the cover photo in the insignificant region, for the purpose of helping a user to recall past events so as to effectively search user-desired images, as taught in Y. Kim.
Claim 53:

The subject matter recited in Claim 53 corresponds to the subject matter recited in Claim 52.  Thus S. Kim in view of Y. Kim discloses every limitation of Claim 53, as indicated in the above rejections for Claim 52.

	Allowable Subject Matter
Claims 23-30, 41, and 43-51 are allowed. 

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Daeho D Song/
Primary Examiner, Art Unit 2177